The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 10/19/22 are acknowledged. Claim 1 has been amended, claim 5 canceled, and claim 21 added. Claims 1 – 4 and 6 – 21 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised rejections of claims 1, 3, 4, and 6 – 8 under 35 USC 102 and necessitated new rejections under 35 USC 103, as detailed below.
Applicant's arguments regarding amended claim 1 versus the previously raised claim rejections under 35 USC 103 based on the Kinpara – Liu combination have been fully considered but they are not persuasive for at least the following reasons:
(a)	Applicant added the limitations of cancelled claim 5 to amended claim 1 and asserts that “the Applicant respectfully submits that Kinpara is silent regarding an "optical waveguide core"” (1st para. on p. 9 of the Remarks). 
The Examiner respectfully disagrees and notes the following: 
(i)	Fig. 10 of Kinpara (copied by Applicant) is a mere illustration. It schematically illustrates a diffused waveguide 2 (para. 0100), the diffused waveguide having a gradient of dopant concentration without a distinct boundary at the bottom. Applicant makes an invalid attempt to give a literal meaning to the mere illustration of an oval contour in Fig. 10. It is recommended that Applicant revisit any of a plethora of college-level textbooks on waveguide optics where such basic topics are covered at length. 
(ii)	The optical mode of the waveguide 2 extends to the top and bottom sides of boundaries of the (lithium niobate) slab 1 with the second cladding 3 (over the slab 1) and the first cladding 31 (below the slab 1). The entire thickness of the slab 1 confines the optical mode of the waveguide 2 and functions as the optical waveguide core 1,2.  Again, it is recommended that Applicant revisit any of a plethora of college-level textbooks on waveguide optics where such basic topics are covered at length.  

(b)	Applicant makes an extended argument (pp. 10 – 12) whose nexus is that the Kinpara – Liu combination neither teaches expressly nor renders obvious that the distance between the ground and signal electrodes can be less than 1 m. Towards that purpose, Applicant cherry-picks some values in Liu and misinterprets the data in Fig. 2c of Liu by making an unsupported assertion that “The perforated line through the graph appears to indicate an ideal thickness of 0.9m, which is supported by the data in Table 2 of Liu, which indicates an SiO2 buffer layer of 1 m” (1st para. on p. 12, Examiner’s emphasis).
The Examiner respectfully disagrees and notes the following:
(i)	Applicant’s makes an invalid attempt to cherry-pick some values in the applied prior-art references, particularly in Liu, as if supporting Applicant’s conclusionary statement and its “appears to indicate” part, whereas the process of designing an optical modulator involves multiple trade-offs. For example, a smaller inter-electrode gap or thinner electrodes would call for a thinner cladding layer(s) to keep the same electrode impedance. Applicant cherry-picks some values and still resorts to making conclusionary statements which had no factual support and are merely unsupported assertions.
(ii)	As for a minimum distance between the top surface of the ground electrode 57 and the bottom surface of the signal electrode 4, it is noted that the distance is equal to a minimum total thickness of the three-layer stack 1-3,31 (two cladding layers 3,31 and the optical waveguide core 1,2 sandwiched in between) which can readily be estimated by a person of ordinary skill in the art by using only trivial considerations on the level of introductory college course in waveguide optics.
The total thickness of the three-layer stack 1-3,31 is equal to the sum of the thickness of the optical waveguide core 1,2 and the thicknesses of the cladding layers 3,31 (which may be equal to each other, as a suitable design choice). The thickness of the optical waveguide core 1,2 may be as low as 500 nm, as exemplified by Liu (Table 1). Each of the two cladding layers 3,31 is to be thick enough to avoid high optical loss which would occur if an evanescent field of the optical field in the optical waveguide core (on both the upper side and the lower side thereof) extended substantially beyond the thicknesses of the cladding layers 3,31.  The penetration depth 1/ of the evanescent field             
                E
                (
                z
                )
                =
                
                    
                        E
                    
                    
                        0
                    
                
                ×
                
                    
                        e
                    
                    
                        -
                        γ
                        z
                    
                
                 
            
         along the depth (Z) direction is (inherently) governed by the following expression (for example, see Eq. 3.6 and Examples 3.1 and 3.2 in the college textbook which is cited below as pertinent art):
            
                
                    
                        γ
                    
                    
                        -
                        1
                    
                
                =
                
                    
                        λ
                    
                    
                        2
                        π
                        
                            
                                
                                    n
                                
                                
                                    W
                                    G
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    S
                                    i
                                    O
                                    2
                                
                                
                                    2
                                
                            
                        
                    
                
            
        
where ≈m is the wavelength of light,             
                
                    
                        n
                    
                    
                        W
                        G
                    
                
                ≈
                2.14
                 
            
        the effective mode index of the optical waveguide mode in LiNbO3 (the waveguide core);             
                
                    
                        n
                    
                    
                        S
                        i
                        O
                        2
                    
                
                ≈
                1.45
            
         is the refractive index of the first and second claddings (made of SiO2).
For the above value, we get -1 ≈ 157 nm for a minimum thickness of the first and second cladding layers 3,31 which would not cause excessive optical loss. The total thickness of the 3-layer stack 1-3,31 (the waveguide core 1,2, the first cladding 31, and the second cladding 3) is then:
500 + 2 * 157 = 814 nm = 0.81 m < 1 m. 

It is noted that Applicant is expected to have at least the ordinary skill in the art of waveguide optics (which is noted as being high) and be well familiar with such trivial considerations. 
In light of the foregoing analysis, independent claim 1 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1 – 4 and 6 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kinpara et al (US 2009/0324156 A1) in view of “Thin Film Lithium Niobate Electro-optic Modulator Based on a Slow Wave Structure” by Liu et al, CLEO Pacific Rim, paper C4C_3, August 2020 (hereinafter Liu).
Regarding claim 1, Kinpara discloses (e.g., Fig. 2, 3, and 8; 0075 – 0086, 0091 – 0106, 0130, and 0131) a lithium niobate (LiNbO3)-based modulator (“a light control device” in the Abstract; a phase modulator in Fig. 8; an amplitude Mach-Zehnder interferometer modulator in Fig. 2; “various light control devices such as a waveguide type optical modulator or a waveguide type optical switch” at para. 0002, emphasis added), comprising a first arm (a single-waveguide phase modulator in Fig. 8; one of the two parallel interferometer arms in Fig. 8), wherein the first arm comprises (see annotated Fig. 8 below): 
a base substrate 7; 
a ground electrode 57 deposited on the base substrate 7; 
a first cladding layer 31 on top of the base substrate 7; 
an optical waveguide core 1,2 on top of the first cladding layer 31; 
a second cladding layer 3 on top of the optical waveguide core 1,2; and 
a signal electrode 4,5,51 deposited on top of the second cladding layer 3; 
wherein the optical waveguide core 1,2 (it confines the waveguide mode both vertically and horizontally; see more explanation provided above in the Section “Response to Amendments/Arguments”) comprises a Z-cut LiNbO3 (to use a vertical electric filed of the electrodes; para. 0006, 0009, 0075, 0089 and 0099), and 
wherein the first cladding layer 31, the optical waveguide core 1,2, and the second cladding layer 3 are positioned between the ground electrode 57 and the signal electrode 4,5,51 on a z-axis of the Z-cut LiNbO3 (vertical direction in Fig. 8).

    PNG
    media_image1.png
    608
    1210
    media_image1.png
    Greyscale


Annotated Fig. 8 of Kinpara.
  
As for a minimum distance between the top surface of the ground electrode 57 and the bottom surface of the signal electrode 4, it is noted that the distance is equal to a minimum total thickness of the three-layer stack 1-3,31 (two cladding layers 3,31 and the optical waveguide core 1,2 sandwiched in between). Kinpara teaches that the thickness t (as identified in Fig. 10) of the optical waveguide core 1,2 can be less than 10 m, e.g., 2 m (Abstract; para. 0143), while Liu considers that the thickness of the thin-film LiNbO3 (TFLN) waveguide can be as thin as 500 nm (Table 1) and that the thickness of the (SiO2) cladding layer can be as thin as a few hundred nm (as needed to meet a certain capacitance-per-length value, as shown in Fig. 2(c) and described in Section 3.2). Hence, the Kinpara – Liu combination considers that a total thickness of a 3-layer stack 1-3,31 consisting of the waveguide 1,2 and the two cladding layers 3,31 sandwiching the waveguide layer can be on the order of 1,000 nm or less. Thus, the Kinpara – Liu combination contemplates a range of thickness that at least overlaps with the recited range and, hence, a prima facies case of obviousness exists (MPEP 2144.05). It is also noted that (i) the upper range limit depends on a particular application (an acceptable maximum driving voltage of the modulator; an acceptable maximum optical loss caused by attenuation in the electrodes, etc); that (ii) the instant application does not provide any criticality for the exact value of the recited upper range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kinpara – Liu combination certainly recognizes the thicknesses of the waveguide layer 1,2 and the cladding layers 3,31 as result-effective parameters (Fig. 2c of Liu; Tables 1 and 2).  
In light of the foregoing analysis, the Kinpara – Liu combination teaches expressly or renders all of the recited limitations. 
By way of further relevant comments (copied from the Section “Response to Amendments / Arguments”), it is noted that the minimum distance between the electrodes 4,57 can readily be estimated by a person of ordinary skill in the art by using only trivial considerations on the level of introductory college course in waveguide optics.
The total thickness of the three-layer stack 1-3,31 is equal to the sum of the thickness of the optical waveguide core 1,2 and the thicknesses of the cladding layers 3,31 which may be equal to each other. The thickness of the optical waveguide core 1,2 may be as low as 500 nm, as exemplified by Liu (Table 1). Each of the two cladding layers 3,31 is to be thick enough to avoid high optical loss which would occur if an evanescent field of the optical field in the optical waveguide core 1,2 (on both the upper side and the lower side thereof) extends beyond the thicknesses of the cladding layers 3,31.  The penetration depth 1/ of the evanescent field                         
                            E
                            (
                            z
                            )
                            =
                            
                                
                                    E
                                
                                
                                    0
                                
                            
                            ×
                            
                                
                                    e
                                
                                
                                    -
                                    γ
                                    z
                                
                            
                             
                        
                     along the depth (Z) direction is (inherently) governed by the following expression (for example, see Eq. 3.6 and Examples 3.1 and 3.2 in the college textbook which is cited below as pertinent art):
                
                    
                        
                            γ
                        
                        
                            -
                            1
                        
                    
                    =
                    
                        
                            λ
                        
                        
                            2
                            π
                            
                                
                                    
                                        n
                                    
                                    
                                        W
                                        G
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        n
                                    
                                    
                                        S
                                        i
                                        O
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            

where ≈m is the wavelength of light,                         
                            
                                
                                    n
                                
                                
                                    W
                                    G
                                
                            
                            ≈
                            2.14
                             
                        
                    the effective mode index of the optical waveguide mode in LiNbO3 (the waveguide core);                         
                            
                                
                                    n
                                
                                
                                    S
                                    i
                                    O
                                    2
                                
                            
                            ≈
                            1.45
                        
                     is the refractive index of the first and second claddings (made of SiO2).
For the above value, we get -1 ≈ 157 nm for a minimum thickness of the first and second cladding layers which would not cause excessive optical loss. The total thickness of the 3-layer stack 1-3,31 (the waveguide core 1,2, the first cladding 31, and the second cladding 3) is then:
500 + 2 * 157 = 814 nm = 0.81 m < 1 m. 

Regarding claim 2, Kinpara states that a variety of suitable/workable materials can be used for the base substrate 7 (“Material for the support substrate 7 can be used with various ones” at para. 0104), but does not further detail that silicon can be used. However, Liu describes (Sections 1 – 3) an optical waveguide modulator having a layered structure that comprises (Fig. 1a):
a base substrate made of silicon; 
a cladding layer (made of silicon dioxide) on top of the base substrate; 
an optical waveguide core (formed of thin-film LiNbO3) on top of the cladding layer; and 
a signal electrode (made of gold) deposited on top of the optical waveguide core.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the base substrate 7 in Kinpara can be formed of silicon (Si) as a material choice expressly taught by Liu. The motivation for using Si for the base substrate is that the optical modulator can be integrated with other components (such as a CMOS driver for the modulator; 1st para. of Section 1 of Liu) on a common Si platform.
Regarding claims 3 and 4, Kinpara expressly teaches that the optical waveguide core 1,2 comprises a ridge portion 20 made of Z-cut LiNbO3 (“a ridge type waveguide 20, where the optical wave propagated in the ridge portion 20 is confined” at para. 0109; also para. 0006, 0009, 0075, 0089 and 0099).  
Regarding claims 6 and 7, Kinpara expressly teaches that the first cladding layer 31 and the second cladding layer 3 comprises silicon dioxide (SiO2) (“Each electrode is disposed via a buffer layer 3 or 31 such as SiO2 film which is disposed between each electrode and the thin plate” at para. 0094).  
Regarding claim 8, Kinpara expressly teaches (see annotated Fig. 8 provided above for claim 1) that the disclosed modulator further comprises a third cladding layer 6 between the ground electrode 57 and the base substrate 7.  
Regarding claim 9, the Kinpara – Liu combination considers that the third cladding layer 6 (in Figs. 6 and 8 of Kinpara) can comprise either an adhesive material (to attach the LiNbO3 material to the substrate 7 by adhesion, as in Kinpara) or silicon dioxide (SiO2) (to attach LiNbO3 by wafer bonding to it the SiO2 layer, as in Liu). 
Regarding claim 10, while Fig. 8 of Kinpara shows, by way of example but not limitation, that the thickness of the ground electrode 57 is less than the thickness of the third cladding layer 6, an embodiment with the reverse relationship of the two thicknesses would be obvious to a person of ordinary skill in the art as a matter of an alternative design choice that works equally well. In such embodiment, the ground electrode 57 would be embedded within the base substrate 7.  
Regarding claim 11 and 12, Fig. 8 of Kinpara shows that the ground electrode 57 has a width that is comparable with a width of the signal electrode 4 and with a width of the ridge portion 20 of the optical waveguide 1,2. Furthermore, Kinpara teaches (para. 0130 and 0131) that the widths can be adjusted relative to one another in order to optimize a spatial distribution of an electrical filed created by the electrodes and thereby improve the modulation efficiency of the modulator. Thus, the teachings of Kinpara render obvious that the widths may be different or equal to one another as a matter of suitable/workable design choices. 
Regarding claims 13 and 14, the Kinpara – Liu combination considers that a minimum thickness of each (SiO2) cladding layer 3,31 can be as small as a few hundred nm, e.g., 157 nm (as detailed above for claim 1). The thickness may be adjusted to a larger value as needed to meet a certain capacitance-per-length value (as shown in Fig. 2(c) and described in Section 3.2 of Liu).
As seen in Fig. 8 of Kinpara, the thickness of the second cladding layer 3 is equal to a distance between a bottom surface of the signal electrode 4,5,51 and a top surface of the optical waveguide core 1,2. Thus, the Kinpara – Liu combination considers ranges that at least overlap with the recited ranges of 50 – 200 nm (for claim 13) and of 200 – 600 nm (for claim 14) and a prima facie case of obviousness exists (MPEP 2144.05). See also the general comments for the obviousness of range limits, as provided above for claim 1. 
	Regarding claim 15, the teachings of Kinpara consider an optical modulator having a Mach-Zehnder interferometer layout (as in Fig. 2) which comprises two interferometer arms 101,102, each arm having the same layered structure. Hence, the teachings of Kinpara renders obvious an embodiment wherein the modulator comprises a second arm, wherein the second arm has layers similar/identical to those in the first arm and comprises:
the first base substrate; 
a second ground electrode deposited on the first base substrate; 
a third cladding layer on top of the first base substrate; 
a second optical waveguide core on top of the third cladding layer; a fourth cladding layer on top of the second optical waveguide; and 
a second signal electrode deposited on top of the fourth cladding layer; wherein the second optical waveguide core comprises a second Z-cut LiNbO3, and 
wherein the third cladding layer, the second optical waveguide, and the fourth cladding layer are positioned between the second ground electrode and the second signal electrode on a z-axis of the second Z-cut LiNbO3.  
Regarding claim 16, Kinpara teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 3 and 4.
Regarding claims 17 – 19, the Kinpara – Liu combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 5, 13, and 14 respectively.
Regarding claim 20, Kinpara teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 10.	Regarding claim 21, the Kinpara – Liu combination considers that the ground electrode (identified 57 in Fig. 8 of Kinpara and corresponding to 9,152 in Fig. 7c) may include gold/Au (para. 0126 and 0127 of Kinpara).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Integrated Photonics” by Clifford R. Pollock and Michal Lipson, ISBN 978-1-4419-5398-8, 2003.
US 11,366,268 B2
US 10,247,999 B1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896